


Exhibit 10.9

 

[g12982kv01i001.jpg]

 

SEPRACOR INC.

 


CORPORATE POLICIES

 

SUBJECT/TITLE:

Sepracor Severance Benefit Program



 


POLICY: No. 2.03

 

 

 

Supersedes:

 

Approval

 

 

Date Issued:

 

Page: 1 of 13

Policy dated

 

Signature:

/s/ Adrian Adams

 

December 10, 2008

 

 

4.10.06

 

 

 

 

 

 

 

 

Purpose:

 

To provide assistance to Employees (as defined below) as they transition out of
the Company (as hereinafter defined) and to encourage Employees to remain with
Sepracor Inc., its subsidiaries, affiliates and or any successor entity
(collectively “Sepracor” or “Company”) as long as needed in the event of a
Change in Control (as defined below) of Sepracor.

 

Scope:

 

Sepracor agrees to provide severance benefits to regular full time and part time
Employees in the event that: 1) the Company elects to terminate employment of an
Employee without Cause (as defined below), or 2) a Change in Control occurs and
the Company elects to terminate the employment of an employee without Cause or
an Employee resigns for Good Reason (as defined below) on or prior to the twelve
(12) month anniversary of a Change in Control.

 

This Policy is intended to be a welfare benefit plan within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended,
or ERISA.

 

Eligibility:

 

A.                       Any Employee whose employment is terminated by the
Company without Cause is eligible to receive severance benefits under this
Policy, as set forth below.

 

1

--------------------------------------------------------------------------------


 

B.                        Any Employee whose employment is terminated without
Cause or for Good Reason on or prior to the twelve-month anniversary of a Change
in Control will be eligible to receive the benefits described below.
Notwithstanding the foregoing, if (i) an Employee resigns within twelve months
after the Change in Control and designates his or her resignation as one with
Good Reason or (ii) the Employee’s employment is terminated without Cause, and,
in either case, within 20 days after such resignation or termination Sepracor
determines that the Employee’s conduct prior to his or her resignation or
termination warranted a discharge for Cause, such resignation or termination
will be deemed a discharge for Cause. If Sepracor determines that the Employee’s
conduct warranted a discharge for Cause, Sepracor may require that benefits, if
any, paid after resignation or termination of employment pursuant to this Policy
must be repaid to Sepracor, including by means of a valid setoff.

 

C.                        Notwithstanding anything to the contrary contained
herein, payment of any and all severance benefits under this Policy are subject
to the Employee’s binding execution of a Severance Agreement (as defined below).

 

D.                       For clarification, no Employee who (i) voluntarily
quits, (ii) is terminated for Cause, (iii) retires, or (iv) refuses to accept
other Suitable Employment (as defined below) offered by Sepracor, is eligible
for the severance benefits provided by this Policy, unless otherwise agreed to
in writing between Sepracor and such Employee.

 

Terms:

 

A.                      “Cause” is determined by Sepracor in its sole discretion
and may include, but is not limited to, the willful failure to perform
reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental illness) willful engagement in illegal or
immoral conduct or misconduct, and/or violation(s) of corporate policies, which
is/are materially injurious to Sepracor.

 

B.                        “Change in Control” or “CIC” is defined as:  (i) the
acquisition by a party or a group of more than 50% of the outstanding stock of
the Company; (ii) a change, without approval of the Company’s Board of Directors
(the “Board of Directors”), of a majority of the Board of Directors; or
(iii) the acquisition of the Company by means of a reorganization, merger,
consolidation or asset sale; provided in each case that such event constitutes a
“change in control event” within the meaning of Section 409A of the Internal
Revenue Code, as amended, and the guidance issued thereunder (the “Code”).

 

C.                        “Employee” means any employee of Sepracor, other than
an employee who (i) is an executive officer of Sepracor (e.g. Executive Vice
President and President and Chief Executive Officer) or (ii) has entered into an
agreement with Sepracor, that is still in effect at the date of his or her
termination, specifically providing for severance benefits upon termination of
employment.

 

2

--------------------------------------------------------------------------------


 

D.                       “Suitable Employment” means any position of a
comparable or higher base salary and Target Bonus (as defined below) that is
located within 50 miles of the facility where the Employee performed his or her
principal duties for Sepracor immediately prior to termination.

 

E.                         “Good Reason” means, except as noted below: 1) a
material reduction in the Employee’s Salary as in effect on the date of the
relevant Change in Control; 2) a requirement that Employee work at any facility
that is more than 50 miles from the facility where the Employee performed his or
her principal duties for Sepracor immediately prior to the Change in Control or,
in the case of a field sales professional, 50 miles from such sales
professional’s primary residence; or 3) a significant diminution of the
Employee’s overall authority or responsibilities from those assigned to him or
her immediately prior to the Change in Control.

 

A resignation with Good Reason shall be tendered in writing, describing in
reasonable detail the event or events giving rise to the termination within 90
days of the initial existence of such event or events. However, any event
described above will not be deemed to constitute Good Reason if, within 30 days
of the Employee’s written resignation notice, such event has been corrected. Any
termination of the Employee’s employment for Good Reason will not be effective
until the date 31 days after the Employee’s delivery to Sepracor of the written
notice of Good Reason described above.

 

Severance Benefits:

 

Any Employee entitled to severance benefits under this Policy shall be entitled
to the following continuation of payments, based upon title/role as determined
by the Company in its sole discretion. Payments will be made in equal
installments on dates consistent with Sepracor’s normal payroll practices then
in effect.

 

Role

 

Non – CIC Severance

 

CIC Severance

Sr VP

 

1.25 x Salary and Target Bonus (65 weeks)

 

1.5 x Salary and Target Bonus + Pro-Rated Bonus (78 weeks)

VP and AVP

 

1. 0 x Salary (52 weeks)

 

Same as Non – CIC

Directors and Regional Directors

 

.75 x Salary (39 wks)

 

Same as Non – CIC

Managers and District Managers

 

.50 x Salary (26 wks)

 

Same as Non – CIC

Professionals & Admin

 

.34 x Salary (18 wks)

 

Same as Non – CIC

Sales Rep

 

.34 x Salary (18 wks)

 

Same as Non – CIC

 

3

--------------------------------------------------------------------------------


 

Other Information:

 

A.                      Salary:  is defined as base salary only and does not
include overtime, bonuses, income or gains attributable to stock options,
restricted stock or other similar equity-based compensation or commissions.

 

B.                        Pro Rated Bonus: is defined as an amount equal to the
product of (A) the Employee’s Target Bonus for the year in which termination of
employment is effective and (B) a fraction, the numerator of which is the number
of days in the current fiscal year through the effective date of such
termination of employment, and the denominator of which is 365. The only level
eligible for a pro-rated bonus award is a Senior Vice President. A pro-rated
bonus is only paid in the event of a change in control.

 

C.                        Target Bonus:  is defined as the annual bonus paid
after year end results are evaluated, defined as a percentage of Salary. The
only level eligible for a Target Bonus award is a Senior Vice President.

 

D.                       Severance Period: is defined as the number of weeks an
employee is entitled to severance benefits, as set forth in the table above.

 

E.                         Tax Implications:  Federal, state and local taxes
will be withheld from the severance payment.

 

F.                         Equity Award Acceleration:  Employees will be
entitled to receive acceleration of vesting of any equity awards under
Sepracor’s equity incentive plans in accordance with the terms of such plans.
Nothing in this Policy is intended to modify or supersede the terms of
Sepracor’s equity incentive plans; provided, however, that any such acceleration
would be covered by the provisions of Section G below (Tax Gross-Up).

 

G.                        Tax Gross-Up:  In accordance with the policy adopted
by the Board of Directors on February 25, 1999, to the extent payments received
hereunder constitute “parachute payments” under Section 280G of the Code, and
are therefore subject to the excise tax imposed by Section 4999 of the Code, the
Employee will be entitled to an additional gross-up payment so that the Employee
will be placed in the same after-tax financial position he would have been in if
he had not incurred any excise tax liability under Section 4999 of the Code.

 

In addition, to the extent any other excise tax liability (including any tax
liability incurred under Section 409A of the Code) is imposed as a result of
payments received hereunder, the Employee will be entitled to an additional
gross-up payment so that the Employee will be placed in the same after-tax
financial position he would have been in if he had not incurred any such excise
tax liability. Any such gross-up payments shall be made by the end of the tax
year following the year in which the Employee pays the applicable excise tax.

 

4

--------------------------------------------------------------------------------


 

Insurance Benefits:

 

Employees entitled to severance benefits under this Policy shall also be
entitled to the following benefits.

 

A.                       Medical and Dental Insurance:  During the Severance
Period, the Company will continue to provide medical, dental and employee
assistance program benefits to the Employee and the Employee’s spouse and
dependents (in each case, as provided in the applicable plan) at levels
substantially similar to the benefits provided by the Company immediately prior
to the Employee’s date of termination. If the Employee signs and does not revoke
the Severance Agreement, Sepracor will pay the employer portion of the premiums
for medical and dental coverage during the Severance Period. Employees will be
responsible for payment of the employee portion. If you find new employment and
are eligible for health and/or dental insurance you shall promptly notify
Sepracor and Sepracor’s obligation to provide such coverage during the Severance
Period shall immediately cease.

 

B.                         Vision and FLEX Account Coverage:  Employees will be
offered continuation of vision and health care spending account coverage (i.e
FLEX spending account) through COBRA (as defined below) at the Employee’s
expense.

 

C.                         Life and Disability Insurance:  Each Employee will be
eligible for conversion of their group life and long-term disability insurance
to non-group life and long-term disability insurance, provided that the
respective policy permits such conversion. The Employee will be responsible for
payment of all premiums for non-group life and long-term disability insurance.

 

D.                        COBRA Benefits: Nothing in this Policy shall operate
to reduce, or be construed as reducing, the Employee’s benefit continuation
rights under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), in any manner. Federal law defines the duration of
continuation of medical and dental benefits through COBRA.

 

Outplacement Benefits:

 

For any Employee entitled to benefits under this Policy, Sepracor will, at the
request of the Employee, arrange for reasonable outplacement benefits. The
benefit provided will be determined in Sepracor’s sole discretion and will vary
based on the Employee’s role within the organization. No outplacement benefits
will be paid after the second year following the year of termination. Sepracor
will arrange and pay for the reasonable outplacement services.

 

5

--------------------------------------------------------------------------------


 

Severance Agreement and Release:

 

As a condition to receipt of severance benefits under this Policy, eligible
Employees shall be required to timely sign and return and not revoke a severance
agreement and release in a form prepared by, and satisfactory to, Sepracor (the
“Severance Agreement”), and to abide by the provisions of the Severance
Agreement. Among other things, the Severance Agreement shall contain a release
and waiver of any claims the Employee or his/her representatives may have
against the Company, its successors, affiliates and/or representatives, and
shall release those entities and persons from any liability for such claims.
Employees are entitled and advised to consult an attorney of their own choosing
prior to signing the Severance Agreement. The severance payments will commence
60 days following the date of the Employee’s termination (the “Payment
Commencement Date”), provided that the Severance Agreement has been properly
executed and any applicable revocation period has expired as of such date, or,
if the Severance Agreement has been properly executed and any applicable
revocation period has expired prior to the 30th day following the Employee’s
termination, then the severance payments may commence on the 30th day following
the Employee’s termination, unless the Payment Commencement Date occurs in the
calendar year following the termination of the Employee’s employment, in which
case the payments may commence no earlier than January 1 of such subsequent
calendar year. Notwithstanding the foregoing, if all of the severance payments
will be made within the short-term deferral period (as defined below) and
otherwise satisfy the requirements for the short-term deferral exception to
Section 409A of the Code, or the severance payments are otherwise exempt from
Section 409A of the Code, then the payments may commence earlier than the
Payment Commencement Date, as determined by Sepracor in its sole discretion

 

Severance Pay:

 

Final paychecks will include accrued but unused vacation time as indicated in
the policy Accrued Vacation Policy.

 

Section 409A Compliance:

 

Subject to the provisions in this section, any severance payments or benefits
under this plan shall begin only upon the date of the Employee’s “separation
from service” (determined as set forth below) which occurs on or after the date
of termination of his or her employment. The following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided
under the plan.

 

A.           It is intended that each installment of the severance payments and
benefits provided under the plan shall be treated as a separate “payment” for
purposes of Section 409A of the Code. Neither the Employee nor Sepracor shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section 409A
of the Code.

 

B.             If, as of the date of the Employee’s “separation from service”
from Sepracor, he or she is not a “specified employee” (within the meaning of
Section 409A of the Code), then each installment of the severance payments and
benefits shall be

 

6

--------------------------------------------------------------------------------


 

made on the dates and terms set forth in the plan.

 

C.             If, as of the date of the Employee’s “separation from service”
from Sepracor, he or she is a “specified employee” (within the meaning of
Section 409A of the Code), then:

 

1.                                       Each installment of the severance
payments and benefits due under the plan that, in accordance with the dates and
terms set forth herein, will in all circumstances, regardless of when the
separation from service occurs, be paid within the short-term deferral period
(within the meaning of Section 409A of the Code) shall be treated as a
short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A; and

 

2.                                       Each installment of the severance
payments and benefits due under the plan that is not described in subsection
C.1. above and that would, absent this subsection, be paid within the six-month
period following the Employee’s “separation from service” from Sepracor shall
not be paid until the date that is six months and one day after such separation
from service (or, if earlier, the Employee’s death), with any such installments
that are required to be delayed being accumulated during the six-month period
and paid in a lump sum on the date that is six months and one day following the
Employee’s separation from service and any subsequent installments, if any,
being paid in accordance with the dates and terms set forth herein; provided,
however, that the preceding provisions of this sentence shall not apply to any
installment of severance payments and benefits if and to the maximum extent that
such installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service).  Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the second taxable year following the taxable year in which the
separation from service occurs.

 

D.            The determination of whether and when the Employee’s separation
from service from Sepracor has occurred shall be made in a manner consistent
with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h).  Solely for purposes of this section D, “Sepracor” shall
include all persons with whom Sepracor would be considered a single employer
under Section 414(b) and 414(c) of the Code.

 

Policy Administration:

 

A.                       Policy Administrator. This Policy will be administered
by Sepracor. The Policy administrator will be one or more individuals appointed
by Sepracor or, if no individual is so appointed, Sepracor will be the Policy
administrator. The general

 

7

--------------------------------------------------------------------------------

 

administration of the Policy and the responsibility for carrying out its
provisions will be vested in the Policy administrator.  The Policy administrator
will be the “administrator” within the meaning of Section 3(16) of ERISA and
will have all the responsibilities and duties contained therein.

 

The Policy administrator can be contacted at the following address:

 

Sepracor Inc.

84 Waterford Drive

Marlborough, MA  01752

Attn: Executive Vice President, Human Resources and Administration

 

B.                        Decisions, Powers and Duties.  The Policy
administrator’s decisions and determinations (including determinations of the
meaning and reference of terms used in the Policy) will be binding on all
persons.  The Policy administrator will be the named fiduciary for purposes of
ERISA.  The Policy administrator will have such powers and discretion as are
necessary to discharge its duties, including, but not limited to, interpretation
and construction of the Policy, the determination of all questions of
eligibility, participation and benefits and all other related or incidental
matters, and such duties and powers of Policy administration which are not
assumed from time to time by any other appropriate entity, individual or
institution.  The Policy administrator will decide all such questions in its
discretion and in accordance with the terms of the controlling legal documents
and applicable law, and its good faith decision will be binding on the Employee,
the Employee’s spouse or other dependents or beneficiaries and all other
interested parties.

 

The Policy administrator will discharge its duties with respect to the Policy
solely in the interest of the Employees and their beneficiaries, with the care,
skill, prudence and diligence under the circumstances then prevailing that a
prudent person acting in a like capacity and familiar with such matters would
use in the conduct of an enterprise of a like character and with like
objectives.

 

The Policy administrator may adopt rules and regulations of uniform
applicability in its interpretation and implementation of this Policy.

 

C.                         Proof of Information. The Policy administrator may
require that each Employee or other person submit, in such form as it will deem
reasonable and acceptable, proof of any information that the Policy
administrator finds necessary or desirable for the proper administration of this
Policy.

 

D.                        Records and Disclosures.  The Policy administrator
will maintain such records as are necessary to carry out the provisions of the
Policy.  The Policy administrator also will make all disclosures that are
required by ERISA and any subsequent amendments to ERISA.

 

8

--------------------------------------------------------------------------------


 

E.                          Mistakes.  If there has been a mistake in the amount
of an Employee’s benefits paid under this Policy, the mistake may be corrected
by the Policy administrator or its designee when the mistake is discovered.  The
mistake may be corrected in any reasonable manner authorized by the Policy
administrator (for example, by offset against payments remaining to be paid or
by payments between the Employee and us).  In appropriate circumstances (for
example, where a mistake is not timely discovered), the Policy administrator may
waive the making of any correction.

 

F.                          Expenses.  All costs and expenses incurred by
Sepracor in administering this Policy, including the expenses of the Policy
administrator, will be borne by Sepracor.

 

G.                        Indemnification.  To the extent permitted by law, the
Policy administrator and all Employees, officers, directors, agents and
representatives of the Policy administrator will be indemnified by Sepracor and
held harmless against any claims and the expenses of defending against such
claims, resulting from any action or conduct relating to the administration of
this Policy except to the extent that such claims arise from gross negligence,
willful neglect, or willful misconduct.

 

H.                        Integration with Statutory Pay or Benefits
Requirements.  To the extent that any federal, state or local law, including so
called “plant closing” laws, requires that Sepracor give advance notice or make
a payment of any kind to an Employee because of that Employee’s involuntary
termination due to a layoff, reduction in force, plant or facility closing, sale
of business, or similar event, the benefits provided under this Policy or the
other arrangement will either be reduced or eliminated to avoid any duplication
of payment. Sepracor intends for the benefits provided under this Policy to
satisfy any and all statutory obligations that may arise out of an Employee’s
involuntary termination for the foregoing reasons, and the Policy administrator
will so construe and implement the terms of this Policy.  The Policy
administrator will determine how to apply this provision, and may override other
provisions of this Policy in doing so.

 

I.                             Policy Name and Type.  The name of the severance
and retention program is the Sepracor Severance Benefit Program.  The program is
intended to constitute an “Employee Welfare Benefits Plan” under Department of
Labor Regulation Section 2510.3-2(b) and other applicable regulations and
statutes.  Accordingly, benefits under this Policy will not be contingent on
retirement, will not exceed twice the annual compensation of the Employee
participating in the program, and will be completed within twenty-four (24)
months of termination of employment.  The program will be construed and
interpreted in a manner consistent with this intent.

 

J.                            Funding.  Benefits will be paid from the general
assets of Sepracor and will not be funded by trust or otherwise.  Nothing herein
will be deemed to create a trust of any kind.

 

K.                       Effective Date.  This Policy is effective as of
December 10, 2008.

 

9

--------------------------------------------------------------------------------


 

L.                          Name and Address of Employer.  This Policy is
sponsored by:

 

Sepracor Inc.

84 Waterford Drive

Marlborough, Massachusetts 01752

 

M.                     Claims Procedure.  Any Employee who believes he or she is
entitled to severance or retention benefits under this Policy which are not
being paid may submit a written claim for payment to the Policy administrator. 
Any Employee otherwise entitled to benefits under this Policy must make such
claim within sixty (60) days of termination of employment in order to be
eligible for benefits. Any claim for benefits shall be in writing, addressed to
the Policy administrator and must be sufficient to notify the Policy
administrator of the benefit claimed.  If the claim of an Employee is denied,
the Policy administrator will within a reasonable period of time provide a
written notice of denial to the Employee.  The notice will include the specific
reasons for denial, the provisions of this Policy on which the denial is based,
and the procedure for a review of the denied claim.  Where appropriate, it will
also include a description of any additional material or information necessary
to complete or perfect the claim and an explanation of why that material or
information is necessary.  The Employee may request in writing a review of a
claim denied by the Policy administrator and may review pertinent documents and
submit issues and comments in writing to the administrator.  The Policy
administrator will provide to the Employee a written decision upon such request
for review of a denied claim.  The decision of the Policy administrator upon
such review will be final.

 

N.                        Drafting Errors.  If, due to errors in drafting, any
Policy provision does not accurately reflect its intended meaning, as
demonstrated by consistent interpretations or other evidence of intent, or as
determined by the Policy administrator in its sole and exclusive judgment, the
provision will be considered ambiguous and will be interpreted by the Policy
administrator and all Policy fiduciaries in a fashion consistent with its
intent, as determined in the sole and exclusive judgment of the Policy
administrator.  The Policy administrator will amend the Policy retroactively to
cure any such ambiguity.

 

Miscellaneous Provisions:

 

A.                       No Employment Rights.

Nothing in this Policy will be construed to provide any Employee with a
guarantee   of employment and does not supersede Sepracor’s policy of at will
employment.

 

B.                        Governing Law.  This Policy and the rights of all
persons under this Policy will be construed in accordance with and under
applicable provisions of ERISA, and the regulations there under, and the laws of
the Commonwealth of Massachusetts

 

10

--------------------------------------------------------------------------------


 

(without regard to conflict of laws provisions) to the extent not preempted by
federal law.

 

C.                         No Limitation Upon Rights of Sepracor.  This Policy
will not affect in any way Sepracor’s right or power to make adjustments,
reclassifications or changes of Sepracor’s capital or business structure; to
merge or consolidate; to dissolve or liquidate; or to sell or transfer all or
any part of Sepracor’s business or assets.

 

D.                        Entire Agreement.  This Policy is a consolidation,
amendment, and restatement of, and supersedes any and all severance plans or
separation policies applying to Employees that may have been in effect
throughout Sepracor prior to the effective date of this Policy, with the
exception of the 280G Gross-Up Policy adopted by the Board of Directors on
February 25, 1999 and any retention or other written agreements applicable to
executive officers. Notwithstanding the foregoing, the acceleration of stock
options and other stock awards granted under the Sepracor equity incentive plans
will continue to be in full force and effect and will not be amended or modified
by this Policy, and any such acceleration would be covered by the provisions of
Section B of “Stock Options” above.

 

E.                          Successor and Assigns.  Sepracor will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of Sepracor
to expressly assume and agree to perform Sepracor’s obligations under this
Policy in the same manner and to the same extent that Sepracor would be required
to perform it if no such succession had taken place.

 

F.                          Severability.  In case any one or more of the
provisions of this Policy (or part of any provision) will be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Policy, and this
Policy will be construed as if such invalid, illegal or unenforceable provisions
(or part of any provision) never had been contained herein.

 

G.                         Non Assignability.  No right or interest of any
Employee will be assignable or transferable in whole or in part either directly
or by operation of law or otherwise, including, but not limited to, execution,
levy, garnishment, attachment, pledge or bankruptcy, provided, however, that
this provision will not be applicable in the case of obligations of an Employee
to us.

 

H.                        Amendment or Termination.  Sepracor reserves the right
to modify, amend or terminate this Policy in whole or in part at any time in the
manner and subject to the limitations described below.  Any amendment,
modification or termination must be effected by a written instrument executed by
an authorized officer of Sepracor.  No modification, amendment or termination
will be effective as to an Employee during the two year period following a
Change in Control without the prior consent of the Employee.  In no event will
an amendment, modification or termination reduce or diminish any severance or
retention benefits owing under this Policy for

 

11

--------------------------------------------------------------------------------


 

terminations of employment prior to the date of the amendment or termination
without the consent of the Employee to whom the benefits are owed.

 

I.                             Section 409A.  This Policy is intended to comply
with Section 409A and shall be interpreted consistently therewith.

 

Statement of ERISA Rights:

 

The following statement is required by federal law and regulations.  ERISA
provides that all program participants shall be entitled to:

 

A.                       Examine, without charge at the Policy administrator’s
office and at other specified locations, such as work sites, all documents
constituting the Policy, and copies of all documents filed with the U.S.
Department of Labor, such as detailed annual reports and program descriptions.

 

B.                        Obtain copies of all documents and the Policy
information upon written request to the Policy administrator.  The Policy
administrator may make a reasonable charge for copies.

 

C.                        Receive a copy of a summary of the annual financial
report for the Policy.  The Policy administrator is required by law to furnish
each participant with a copy of this Summary Annual Report.

 

D.                       Obtain a statement advising the Employee whether he or
she has a right to receive benefits under the Policy and what benefits the
Employee may receive.  This statement must be requested in writing and is not
required to be given more than once a year.  The Policy administrator must
provide the statement free of charge.

 

E.                         In addition to creating rights for participants,
ERISA imposes duties upon the people who are responsible for the operation of
the employee benefit Policy.  The people who operate the Policy, called
“fiduciaries” of the program, have a duty to do so prudently and in the interest
of participants and beneficiaries.  Employers nor any other person may fire an
Employee or otherwise discriminate against an Employee in any way to prevent an
Employee from obtaining a benefit under the Policy or exercising the Employee’s
rights under ERISA.

 

F.                          If an Employee’s claim for a benefit is denied in
whole or in part, the Employee must receive a written explanation of the reason
for the denial.  The Employee has the right to have the Policy administrator
review and reconsider the Employee’s claim.  Under ERISA, there are steps an
Employee can take to enforce the above rights.  For instance, if the Employee
requests materials from the Policy administrator and does not receive them
within thirty (30) days, the Employee may file suit in a federal court.  In such
a case, the court may require the Policy administrator to provide the materials
and pay the Employee up to $110 per day

 

12

--------------------------------------------------------------------------------


 

until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Policy administrator.

 

G.                        If an Employee’s claim for benefits is denied or
ignored, in whole or in part, the Employee may file suit in a state or federal
court.  If the fiduciaries misuse Policy funds, or if an Employee is
discriminated against for asserting his or her rights, the Employee may seek
assistance from the U.S. Department of Labor, or may file suit in a federal
court.  The court will decide who should pay court costs and legal fees.

 

H.                       If an Employee is successful, the court may order the
person sued to pay costs and fees.  If the Employee loses, the court may order
the Employee to pay these fees (for example, if the claim is frivolous).

 

I.                            Employees should contact the Policy administrator
concerning questions about this Policy.  Employees who have any questions about
this statement or rights under ERISA should contact the nearest area office of
the Employee Benefits Security Administration, U.S. Department of Labor, listed
in your telephone directory or the Division of Technical Assistance and
Inquiries, Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue N.W., Washington, D.C. 20210. Participants may also
obtain certain publications about your rights and responsibilities under ERISA
by calling the publications hotline of the Employee Benefits Security
Administration.

 

13

--------------------------------------------------------------------------------
